Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 11/19/2021:
Claims 1-15 have been examined.
Claims 1-11 and 13-15 have been amended by Applicant.
Claims 3, 7-10 and 14-15 have been further amended by Examiner.
Claims 1-15 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Gregory Turocy (Reg. No.: 36,952) in a telephone interview and in the following electronic communication on 01/04/2021. The application has been amended as follows: 
In the claims: 
3. (currently amended) The guidance system according to claim 2, 
wherein [[the]] the display device is configured to display an image, and 
wherein the processor is configured to cause the display to display a  map on which the first position information is superimposed as the guidance information.
7.  (currently amended)  The guidance system according to claim 2,
wherein, when the position of the first moving body indicated by the second position information is on a route along which the moving body has traveled before it reaches a spot at which the predetermined event has occurred, and the feelings of the occupant is included in a history of the feelings of the occupant in the moving body before it reaches [[a]] the spot at which the predetermined event has occurred, the processor is further configured to cause the display device to display the guidance information.

acquire speed information indicating a speed of the first moving body, 
wherein, when the position of the first moving body indicated by the second position information is on a route along which the moving body has traveled before it reaches a spot at which the predetermined event has occurred, and the feelings of the occupant is included in a history of the feelings of the occupant in the moving body before it reaches [[a]] the spot at  which the predetermined event has occurred, and additionally, the speed of the first moving body indicated by the speed information is included in a history of the speed of the moving body before it reaches a spot at which the predetermined event has occurred, the processor is further configured to cause the display device to display the guidance information.	
9. (currently amended) The guidance system according to claim 2, 
wherein, when the position of the first moving body indicated by the second position information is on a route along which the moving body has traveled before it reaches a spot at which the predetermined event has occurred, and the feelings of the occupant is included in a history of the feelings of the occupant in the moving body before it reaches [[a]] the spot at which the predetermined event has occurred, and additionally whether when the feelings of the occupant is the same as whether when the predetermined event has occurred, the processor is further configured to cause the display device to display the guidance information.
10. (currently amended) The guidance system according to claim 2, 
wherein, when the position of the first moving body indicated by the second position information is on a route along which the moving body has traveled before it reaches a spot at which the predetermined event has occurred, and the feelings of the occupant is included in a history of the feelings of the occupant in the moving body before it reaches [[a]] the spot at which the predetermined event has occurred, and additionally, the time at which the feelings of the occupant is the same as the time at which the predetermined event has occurred, the processor is further configured to cause the display device to display the guidance information. 
14. (currently amended) A guidance method causing a computer mounted in a first moving body including a display device configured to display information to: 

acquire position information indicating a position of the first moving body; and 
cause [[the]] the display device to display guidance information for providing guidance to the occupant in the first moving body regarding the predetermined event occurring in the first moving body according to the position information indicating the occurrence position of the predetermined event and the position information indicating the position of the first moving body.
15. (currently amended) A computer-readable storage medium storing a program causing a computer mounted in a first moving body including a display device configured to display information to execute: 
acquiring position information indicating an occurrence position of a predetermined event that occurred due to at least the feelings of an occupant in a moving body, wherein the feelings of the occupant is determined based on voice data and image data associated with the occupant; 
acquiring position information indicating a position of the first moving body; and 
causing the display device to display guidance information for providing guidance to the occupant in the first moving body regarding 

Response to Amendment
Claim Interpretation
1.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claims 1-15 from the previous Office Action.
	
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have partially overcome the 112(b) or 112 2nd paragraph rejections to claims 1 and 13-15 from the previous Office Action.
1.1.3	Claims 1 and 13-15 recite the following limitations/features: “a/the first moving body” and “a moving body,” which is unclear whether the same “moving body” is being claimed in claims 1 and 13-15, or different “moving bodies” are being claimed in claims 1 and 13-15, which renders the claims indefinite. Clarification is required.
For the purpose of this examination, it will be interpreted that the same “moving body” is being claimed in claims 1 and 13-15.
1.1.4	Claims 2-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.5	Claim 1 recites the limitations "the interior of the first moving body;” “the feelings of an occupant;” “the occupant in the first moving body;” “the fact that there is a possibility of the predetermined event,” in the body of the claim.  There is insufficient antecedent basis for these limitations in the claim.
1.1.6	Claims 2-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.7	Claims 7-10 recite the following limitations/features: “a spot at which the predetermined event has occurred” several times, which is unclear whether the same “spot at which the predetermined event has occurred” is being claimed in claims 7-10, or different “spots at which the predetermined event has occurred” are being claimed in claims 7-10, which renders the claims indefinite. Clarification is required.
For the purpose of this examination, it will be interpreted that the same “spot at which the predetermined event has occurred” is being claimed in claims 7-10.
1.1.8	Claim 13 recites the limitations "the interior of the first moving body;” “the feelings of an occupant;” “the fact that there is a possibility of the predetermined event,” in the body of the claim.  There is insufficient antecedent basis for these limitations in the claim.
1.1.9	Claim 13 recites the limitations "a position of a moving body” and “a position of the first moving body,” which is unclear whether the claimed position(s) and/or moving body/bodies is/are the same or different, which renders the claim indefinite. Clarification is required.
For the purpose of this examination, it will be interpreted that the claimed "a position of a moving body” and “a position of the first moving body” are the same position of the same moving body.
1.1.10	Claims 14-15 recite the limitation “the feelings of an occupant” in the body of the claim.  There is insufficient antecedent basis for this limitation in the claims.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Sekizawa (Pub. No.: JP 2018100936A) taken either individually or in combination with other prior art of JIANG (Pub. No.: CN 107358785A), Lockwood (US Pat. No.: 10268191B1), GOTO (Pub. No.: JP 2009123165A), Lockwood (US Pat. No.: 10564638B1) and FUJIOKA (Pub. No.: JP 2012113609A), who describe an on-vehicle device that includes: recognition means for recognizing an own vehicle user on board an own vehicle; acquisition means for acquiring a current location and a destination of the own vehicle; transmission means for transmitting a first signal indicating the own vehicle user, the current location and the destination to an external device outside of the own vehicle; reception means for receiving a second signal indicating a searched travel route from the current location to the destination from the external device by using a first feeling map which is information associating a feeling state of the own vehicle user at each of a plurality of spots on a road of the own vehicle with map information and a second feeling map which is information associating a feeling state of each of a plurality of users including the own vehicle user at the plurality of spots on the road with the map information in the external device; and presentation means for presenting the travel route indicated by the second signal.
In regards to claims 1-15, Sekizawa (Pub. No.: JP 2018100936A) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
acquiring position information indicating an occurrence position of a predetermined event that occurred due to at least the feelings of an occupant in a moving body, wherein the feelings of the occupant is determined based on voice data and image data associated with the occupant;
acquiring position information indicating a position of the first moving body; and
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662